EMERY, J.
This is a motion to change the place of trial of this action from the county of Erie to the county of Cattaraugus. The action is brought against the defendant as publisher and proprietor of a newspaper called the Olean Evening Times, published in the city of Olean, in the county of Cattaraugus, N. Y. The complaint alleges that the newspaper was published in the city of Olean, and of general circulation in the city of Olean and in the state of New York. There is no allegation that there was a publication of the libel outside the county of Cattaraugus. The plaintiff insists that the ends of justice require that the motion be denied, for the reason he claims he will be unable to obtain a fair trial in the county of Cattaraugus, and by his affidavits sets forth that, if the trial is removed to Cattaraugus county, the defendant, and the publishers of other papers in the city of Olean who sympathize with defendant, will publish further false and defamatory matters regarding the plaintiff, to prejudice the minds of the inhabitants of that county, and thus make it impossible for plaintiff to secure a fair trial.
There is nothing before the court at present showing that the plaintiff cannot obtain a fair trial in the county of Cattaraugus; but if the defendant should, after this motion is decided, so conduct its paper as to create such a prejudice in the minds of the people of that county as would make it impossible for plaintiff to secure a fair trial, the court, on proper motion, would have power to grant the plaintiff relief. The articles were published in Cattaraugus county, and nearly everything, if not everything, complained of in the plaintiff’s complaint, took place in that county, and the action should be there tried.
Motion to change the place of trial to Cattaraugus county granted.